     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 1 of 78



               IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

SENECA JONES                             §
     Plaintiff,                          §
                                         §
v.                                       §     CIVIL ACTION NO. 4:16-CV-1282
                                         §
TUBAL-CAIN HYDRAULIC                     §
SOLUTIONS, INC., TUBAL CAIN              §
INDUSTRIES, INC., TUBAL-CAIN             §
HOLDINGS, LLC, TUBAL-CAIN                §
MARINE SERVICES, INC., TUBAL-            §
CAIN INDUSTRIAL SERVICES, INC.,          §
TUBAL-CAIN GAS FREE SERVICES,            §
INC., TUBAL-CAIN RENTALS, INC.,          §
TUBAL-CAIN MARINE SERVICES-              §
DEVALL FLEET, INC., AND TUBAL-           §
CAIN GAS FREE SERVICES-DEVALL            §
FLEET, INC.                              §
       Defendants.                       §


APPENDIX TO OPPOSITION TO PLAINTIFF’S PARTIAL MOTION FOR SUMMARY
                            JUDGMENT
   Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 2 of 78



                            TABLE OF CONTENTS

  TAB                                  DOCUMENT                            PAGES
TAB 1 -    Amended Exhibit 2 of Defendants’ Motion for Summary Judgment –   4-21
           Edward Van Huis’ Deposition
TAB 2 -    Amended Exhibit 14 of Defendants’ Motion for Summary Judgment – 22-50
           David Villarreal’s Deposition
TAB 3 -    Amended Exhibit 16 of Defendants’ Motion for Summary Judgment – 51-78
           Seneca Jones’ Deposition



                                   Respectfully Submitted,

                                   WRIGHT, CLOSE & BARGER, LLP

                                   /s/ Randall C. Owens
                                   Randall C. Owens
                                   State Bar No. 15380700
                                   owens@wrightclosebarger.com
                                   One Riverway, Suite 2200
                                   Houston, Texas 77056
                                   Telephone: (713) 572-4321
                                   Telecopier: (713) 572-4320

                                   ATTORNEYS FOR DEFENDANTS

OF COUNSEL:

Raffi Melkonian
State Bar No. 24090587
Ronald L. Flack
State Bar No. 24095655
WRIGHT, CLOSE & BARGER, LLP
One Riverway, Suite 2200
Houston, Texas 77056
713-572-4321
713-572-4320 (fax)
melkonian@wrightclosebarger.com
flack@wrightclosebarger.com




                                      2
    Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 3 of 78



                                 CERTIFICATE OF SERVICE

        This is to confirm that a copy of the foregoing document has been served on Plaintiffs by
electronic filing on October 22, 2019.

Robert W. Schmidt
Joe K. Crews
CREWS LAW FIRM, P.C.
701 Brazos, Suite 900
Austin, Texas 78701
       Attorneys for Plaintiff

Ron Estefan
THE ESTEFAN FIRM, P.C.
2306 Mason Street
Houston, Texas 77006
      Attorneys for Plaintiff

                                            /s/ Randall C. Owens
                                            Randall C. Owens




                                               3
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 4 of 78




  AMENDED EXHIBIT 2
OF DEFENDANTS’ MOTION
     FOR SUMMARY
       JUDGMENT
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 5 of 78


                       EDWARD VAN HUIS - May 30, 2019

· · · · · ··IN THE UNITED STATES DISTRICT COURT
· · · · · · ·FOR THE SOUTHERN DISTRICT OF TEXAS
· · · · · · · · · · ··HOUSTON DIVISION
··SENECA JONES· · · · · · ··*
· · · · · · · · · · · · · ··*
··VS.· · · · · · · · · · · ·*· ·CIVIL ACTION NO.
· · · · · · · · · · · · · ··*· ·4:16-cv-01282
··TUBAL-CAIN HYDRAULIC· · ··*
··SOLUTIONS, INC. ET AL· · ·*
··
··
··
··*******************************************************
· · · · · · ·ORAL AND VIDEOTAPED DEPOSITION OF
· · · · · · · · · · ··EDWARD VAN HUIS
· · · · · · · · · · · ··MAY 30, 2019
··*******************************************************
··
··
· · · · ··ORAL AND VIDEOTAPED DEPOSITION of EDWARD VAN
··HUIS, produced as a witness at the instance of the
··Plaintiff, and duly sworn, was taken in the
··above-styled and numbered cause on the 30th day of May,
··2019, from 10:17 a.m. to 1:07 p.m., before me, Jodi
··Wells, CSR, in and for the State of Texas, reported by
··machine shorthand, at the offices of Wright & Close,
··LLP, One Riverway, Suite 2200, Houston, Texas 77056,
··pursuant to the Federal Rules of Civil Procedure and
··the provisions stated on the record attached hereto.

                       CRC for ANC COURT REPORTING
                                (713) 626-2629
        Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 6 of 78
                                                                                  2
                          EDWARD VAN HUIS - May 30, 2019

·1· · · · · · · · · ··A P P E A R A N C E S
·2· ·
·3· ·FOR THE PLAINTIFF:
·4· · · · · ·Robert W. Schmidt
   · · · · ·Crews Law Firm, P.C.
 · ·
·5· · · · · ·701 Brazos, Suite 900
   · · · · ·Austin, Texas 78701
 · ·
·6· · · · · ·Telephone:··512-346-7077
   · · · · ·Facsimile:··512-342-0007
 · ·
·7· · · · · ·Email:··Schmidt@crewsfirm.com
·8· · · · · ·Ron Estefan
   · · · · ·The Estefan Firm, P.C.
 · ·
·9· · · · · ·2306 Mason Street
   · · · · ·Houston, Texas 77006
 · ·
10· · · · · ·Telephone:··713-333-1100
   · · · · ·Facsimile:··713-333-1101
 · ·
11· ·
12· ·FOR THE DEFENDANTS:
13· · · · · ·Randall C. Owens
   · · · · ·Wright & Close, LLP
 · ·
14· · · · · ·One Riverway, Suite 2200
   · · · · ·Houston, Texas 77056
 · ·
15· · · · · ·Telephone:··713-572-4321
   · · · · ·Facsimile:··713-572-4320
 · ·
16· · · · · ·Email:··Owens@wrightclose.com
17· ·
18· ·
19· ·
20· ·
21· ·
22· ·
23· ·
24· ·
25· ·

                          CRC for ANC COURT REPORTING
                                   (713) 626-2629
        Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 7 of 78
                                                                                  3
                          EDWARD VAN HUIS - May 30, 2019

·1· · · · · · · · · · ··EXAMINATION INDEX
·2· · · · · · · · · · · · · · · · · · · · · · · · · · ··PAGE
·3· ·EDWARD VAN HUIS
·4· · ··Examination by Mr. Schmidt· · · · · · · · · · · · ·4
·5· ·
·6· ·REPORTER'S CERTIFICATION· · · · · · · · · · · · · ··128
·7· ·
·8· · · · · · · · · · · ··EXHIBIT INDEX
·9· · · · · · · · · · · · · · · · · · · · · · · · · · ··PAGE
10· ·EXHIBIT NO. 1· · · · · · · · · · · · · · · · · · · ··38
   · ··Tubal-Cain Industries Employee Handbook,
 · ·
11· · ··April 1, 2012
12· ·EXHIBIT NO. 2· · · · · · · · · · · · · · · · · · · ··48
   · ··Hydraulic Solutions, A Tubal-Cain Company,
 · ·
13· · ··Employee Handbook, March 1, 2010
14· ·EXHIBIT NO. 3· · · · · · · · · · · · · · · · · · · ··58
   · ··Tubal-Cain Marine Services, Inc. Employee
 · ·
15· · ··Handbook Revised January 1, 2015
16· ·EXHIBIT NO. 4· · · · · · · · · · · · · · · · · · · ··87
   · ··Email from Matthew Hofmann to Lisa Neer
 · ·
17· · ··Dated September 9, 2013 Re: Response to
   · ··EEOC Charge No. 460-2012-03042 (Amended)
 · ·
18· · ··and Attachments
19· ·EXHIBIT NO. 5· · · · · · · · · · · · · · · · · · · ·113
   · ··Tubal-Cain Industries Professional Fees
 · ·
20· ·
   ·EXHIBIT NO. 6· · · · · · · · · · · · · · · · · · · ·119
 · ·
21· · ··Tubal-Cain Industries Contact Us Web Page
22· ·
23· ·
24· ·
25· ·

                          CRC for ANC COURT REPORTING
                                   (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 8 of 78
                                                                               4
                       EDWARD VAN HUIS - May 30, 2019

·1· · · · · · · ··(Federal read-on waived)

·2· · · · · · · ··MR. SCHMIDT:··Okay.··It is 10:17 on

·3· ·Thursday, May 30th, and we're here for the depo --

·4· ·deposition of Edward Van Huis in the case of Seneca

·5· ·Jones vs. Tubal-Cain Hydraulic Solutions, et al.

·6· · · · · · · ··(Witness sworn)

·7· · · · · · · ··MR. ESTEFAN:··And we're reserving

·8· ·objections except as to form and responsiveness of the

·9· ·answer?

10· · · · · · · ··MR. SCHMIDT:··Yes.

11· · · · · · · ··MR. OWENS:··Yes.

12· · · · · · · · · · · ·EDWARD VAN HUIS,

13· ·having been duly sworn, testified as follows:

14· · · · · · · · · · · · ·EXAMINATION

15· ·BY MR. SCHMIDT:

16· · ··Q.· ·Can you please tell us your name?

17· · ··A.· ·Ed Van Huis.

18· · ··Q.· ·Mr. Van Huis, do you understand that you're

19· ·here today giving a deposition in a federal court case,

20· ·correct?

21· · ··A.· ·Yes, sir.

22· · ··Q.· ·And you've just been sworn to tell the truth,

23· ·the whole truth and nothing but the truth.

24· · ··A.· ·Nothing but the truth.

25· · ··Q.· ·Okay.··And you understand or do you understand

                       CRC for ANC COURT REPORTING
                                (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 9 of 78
                                                                               61
                       EDWARD VAN HUIS - May 30, 2019

·1· ·going to your lake house you said?

·2· · ··A.· ·Yes, sir.

·3· · ··Q.· ·Okay.··And, so, how much time would you guys

·4· ·spend there at Tubal-Cain Hydraulics?

·5· · ··A.· ·Normal, I would say looking back would be two

·6· ·to three hours.

·7· · ··Q.· ·Okay.··And describe to me what that would --

·8· ·just take me through what would happen when you stopped

·9· ·by Tubal-Cain Hydraulic Solutions on your Fridays.

10· · ··A.· ·Well, walk in the front door, the greetings,

11· ·you know, people, just employees, you get to know the

12· ·employees and shaking hands and how is it going.··You

13· ·know, at some point, we would usually migrate to -- I

14· ·still remember a round table, literally a round table.

15· · ··Q.· ·Uh-huh.

16· · ··A.· ·And the one that usually led the discussions

17· ·was David Villareal, the Operations Manager.··He was

18· ·pretty sharp.

19· · ··Q.· ·Okay.

20· · ··A.· ·And he would tell us the week or two just the

21· ·latest news and what's going on, anybody hired, number

22· ·of employees or what -- how many people we had in the

23· ·field, you know, just general discussion.

24· · ··Q.· ·Okay.··The round table, is this in a conference

25· ·or --

                       CRC for ANC COURT REPORTING
                                (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 10 of 78
                                                                            100
                        EDWARD VAN HUIS - May 30, 2019

·1· ·to get out of there at that point, and that was it.

·2· · ··Q.· ·Okay.··Do you recall -- how much did you buy

·3· ·him out for?

·4· · ··A.· ·$10,000.

·5· · ··Q.· ·Okay.··And after you bought him out, did you

·6· ·still try to keep the company going?

·7· · ··A.· ·I did.

·8· · ··Q.· ·Did you hire somebody to replace him?

·9· · ··A.· ·I did.

10· · ··Q.· ·Who was that?

11· · ··A.· ·Matt.··I don't remember --

12· · ··Q.· ·Okay.

13· · ··A.· ·-- his last name.··His name was Matt.

14· · ··Q.· ·How long did that go on?

15· · ··A.· ·About six months.

16· · ··Q.· ·Okay.

17· · ··A.· ·And it was just too far gone.

18· · ··Q.· ·Okay.··After that, what happened?

19· · ··A.· ·We just sold off assets to pay the vendors, to

20· ·pay the bills and got with the landlord.··He let us out

21· ·of our lease six months early, and that was it.

22· · ··Q.· ·Okay.··Did -- did you ever oversee the

23· ·accounting at Tubal-Cain Hydraulics and the transfers

24· ·of money, those kinds of things?

25· · ··A.· ·Yeah.··Yeah.··Anything involving money I was

                       CRC for ANC COURT REPORTING
                                (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 11 of 78
                                                                            101
                        EDWARD VAN HUIS - May 30, 2019

·1· ·interested in.··So they paid us a fee.··I think it was

·2· ·$6,000 a month for accounting services just like Marine

·3· ·Services or Gas Free would pay Industries because we

·4· ·had the accounting people at the time.··And that's the

·5· ·only reason was Industries was the company that had the

·6· ·employees to perform those functions.

·7· · · · · ·So anything in the area of paying the bills,

·8· ·payroll, paying the taxes, making sure the rent was

·9· ·paid we had -- I was very interested in seeing that

10· ·that was done.··They had their own post office box, and

11· ·we would collect the mail every day and --

12· · ··Q.· ·You'd collect the mail every day for Tubal-Cain

13· ·Hydraulics?

14· · ··A.· ·For all --

15· · ··Q.· ·All?

16· · ··A.· ·-- all the companies.··They all had their own

17· ·separate post office boxes.

18· · ··Q.· ·Okay.

19· · ··A.· ·And just bring it back to the office.··They

20· ·would process it and any checks were deposited and any

21· ·of the bills were just entered for its payables.

22· · ··Q.· ·Okay.

23· · ··A.· ·We would generate payroll and then either

24· ·overnight it, but if we were in a position to get there

25· ·early enough, we would hand carry the payroll and the

                       CRC for ANC COURT REPORTING
                                (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 12 of 78
                                                                            103
                        EDWARD VAN HUIS - May 30, 2019

·1· · ··Q.· ·Right.

·2· · ··A.· ·So it was a shared services --

·3· · ··Q.· ·Right.

·4· · ··A.· ·-- is all it was and I had control over it

·5· ·making sure all those things were taken care of.

·6· · ··Q.· ·And I'm just trying to figure out what all

·7· ·those things are.··So, again, paying bills, correct?

·8· · · · · · · ··MR. OWENS:··Objection; form.

·9· · ··Q.· ·(By Mr. Schmidt)··Is that right?

10· · ··A.· ·Yeah.··With the money that was available, we

11· ·would pay vendors --

12· · ··Q.· ·Okay.

13· · ··A.· ·-- or make payroll.

14· · ··Q.· ·Okay.··And then you'd keep ledgers, I assume,

15· ·keep records of that?

16· · ··A.· ·By all means.

17· · ··Q.· ·Okay.··And then on payroll, what would you do

18· ·with payroll?

19· · ··A.· ·Well, they -- Hydraulics had their own payroll

20· ·account just like they had their own general account.

21· ·They had a payroll bank account.··And from the service

22· ·that we provide by the fee they were paying us, we

23· ·would generate payroll just like ADP or one of them.

24· ·We were just putting together the checks and --

25· · ··Q.· ·So you --

                       CRC for ANC COURT REPORTING
                                (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 13 of 78
                                                                            104
                        EDWARD VAN HUIS - May 30, 2019

·1· · ··A.· ·-- sign them and just get them to the men.··We

·2· ·made sure that all the deposits were made for taxes in

·3· ·a timely fashion.··You know, they had their own set of

·4· ·financials and everything.

·5· · ··Q.· ·Would you -- like on payroll, would they give

·6· ·you, like, the hours that the employee worked and

·7· ·then --

·8· · ··A.· ·Yes.··Yes.

·9· · ··Q.· ·And, so, then you would calculate what the

10· ·proper amount is to pay them?

11· · ··A.· ·Yes, sir.

12· · ··Q.· ·Okay.··And then you-all would cut the checks?

13· · ··A.· ·Yes.

14· · ··Q.· ·Did you handle employee benefits as well?

15· · ··A.· ·We were aware.··They kind of went out on their

16· ·own and got their own insurance and we were rather

17· ·dismayed about that.··They weren't receiving any of our

18· ·input or recommending.··They got their own insurance

19· ·companies.

20· · · · · ·And when it came to those, like, employee paid

21· ·benefits -- I think there was, like, vision and hearing

22· ·and disability and things like that -- they had a

23· ·company and we would just be aware of those.··We made

24· ·sure they were payroll deducted if it was an employee

25· ·paid option --

                       CRC for ANC COURT REPORTING
                                (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 14 of 78
                                                                            105
                        EDWARD VAN HUIS - May 30, 2019

·1· · ··Q.· ·Okay.

·2· · ··A.· ·-- optional insurance.

·3· · ··Q.· ·So you'd make sure the employee's payroll was

·4· ·deducted?

·5· · ··A.· ·Yes, and that that vendor was paid.

·6· · ··Q.· ·Okay.

·7· · ··A.· ·Yeah.

·8· · ··Q.· ·And they paid the employee share plus your

·9· ·share --

10· · ··A.· ·Yes.

11· · ··Q.· ·-- the company share?

12· · ··A.· ·Yeah.··Very good.

13· · ··Q.· ·Okay.··Other aspects of -- would you-all -- for

14· ·example, with employees, would you help in any other

15· ·way, like, for example, monitor their start dates, keep

16· ·records of who the employees are?

17· · ··A.· ·No.··It was all handled there by Hydraulics.

18· · ··Q.· ·Okay.··Did you have -- keep files at all for

19· ·any of the employees for payroll purposes or any kind

20· ·of purposes for Hydraulic employees at Tubal-Cain

21· ·Industries?

22· · ··A.· ·If they were related to us cutting checks and

23· ·they affected the financials, it's -- I'm sure it's

24· ·filed away.

25· · ··Q.· ·Okay.··So you'd keep -- and, I mean, I'm not

                       CRC for ANC COURT REPORTING
                                (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 15 of 78
                                                                            111
                        EDWARD VAN HUIS - May 30, 2019

·1· ·that -- a common email address, that's certainly

·2· ·possible?

·3· · ··A.· ·It's possible.

·4· · ··Q.· ·Okay.

·5· · ··A.· ·But I don't know for sure.

·6· · ··Q.· ·Okay.

·7· · · · · · · ··MR. OWENS:··Whenever you get to a

·8· ·breaking point.

·9· · · · · · · ··MR. SCHMIDT:··I'm very close maybe to --

10· ·you know, getting close.··Yeah.

11· · · · · · · ··MR. OWENS:··Okay.··Great.

12· · · · · · · ··MR. SCHMIDT:··Let me -- let me plug on a

13· ·little bit more.

14· · · · · · · ··THE WITNESS:··She's glad.

15· · ··Q.· ·(By Mr. Schmidt)··Besides IT -- besides the

16· ·things that we've been talking about so far, IT,

17· ·possibly email, mail, these accounting services,

18· ·payroll services, Industries provided those to

19· ·Hydraulic Solutions?

20· · ··A.· ·Yes.

21· · ··Q.· ·Did they also do the same things for the other

22· ·Tubal-Cain entities?

23· · ··A.· ·Yes.

24· · ··Q.· ·And which other entities were in place at that

25· ·time?··Marine?

                       CRC for ANC COURT REPORTING
                                (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 16 of 78
                                                                            113
                        EDWARD VAN HUIS - May 30, 2019

·1· · ··Q.· ·Okay.··Okay.

·2· · · · · · · ··(Exhibit No. 5 marked)

·3· · ··Q.· ·I've handed you what's been marked as Exhibit

·4· ·5.··Have you seen that document before?

·5· · ··A.· ·No.

·6· · ··Q.· ·I'll just explain to you that this is a

·7· ·document that's been given to us produced in this

·8· ·lawsuit from Tubal-Cain.··It's titled "Tubal-Cain

·9· ·Industries Professional Fees."··Do you see that?

10· · ··A.· ·Yes, sir.

11· · ··Q.· ·Do you believe that that is a record of the

12· ·payments that you were talking about for these

13· ·professional services?

14· · ··A.· ·It looks like it.

15· · ··Q.· ·Okay.··And I just want to draw your attention

16· ·to a couple things.··So the rate starts out at $3,000,

17· ·it looks like, and then in 2011 it looks like it goes

18· ·up to $5,000 and then to $5,400 and then it looks like

19· ·in July of 2012 it goes up -- or, actually, August of

20· ·two -- I can't tell my lines here -- July of 2012 it

21· ·goes up to $8,500.

22· · · · · ·Again, do you have any explanation for why the

23· ·increases?

24· · ··A.· ·Well, I already explained it to you.··It just

25· ·was all based on the number of transactions.

                       CRC for ANC COURT REPORTING
                                (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 17 of 78
                                                                            114
                        EDWARD VAN HUIS - May 30, 2019

·1· · ··Q.· ·Got it.

·2· · ··A.· ·As the company grew and the more employees and

·3· ·more payroll was generated and more bills to pay --

·4· · ··Q.· ·Okay.

·5· · ··A.· ·-- you know, it just -- it got more complex.

·6· · ··Q.· ·Did Tubal-Cain Industries ever provide any sort

·7· ·of legal services -- legal representation services for

·8· ·Tubal-Cain Hydraulics?

·9· · ··A.· ·No.

10· · ··Q.· ·What about in this lawsuit?

11· · ··A.· ·Did we ever provide legal services?

12· · ··Q.· ·Yeah.··Who is paying the bills in represent --

13· ·for Tubal-Cain Hydraulic Solutions in this lawsuit?

14· · ··A.· ·Well, Hydraulics paid them until I shut the

15· ·company down.··Then you sued me.··And, so, right now

16· ·using the same, you know, rationale, each of the

17· ·companies is helping pay Randy --

18· · ··Q.· ·Okay.··Okay.

19· · ··A.· ·-- you know, because you've sued us.

20· · ··Q.· ·Right.··So Industries is helping pay the legal

21· ·fees.··And are the other entities also?

22· · ··A.· ·Industries, Gas Free and the Marine Services.

23· · ··Q.· ·Okay.

24· · ··A.· ·The three companies that -- well, you've sued

25· ·all the companies, but there weren't -- some companies

                       CRC for ANC COURT REPORTING
                                (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 18 of 78
                                                                            116
                        EDWARD VAN HUIS - May 30, 2019

·1· ·all that, you know, for me personally, but the debt --

·2· ·the debt was me.··I'm the one that caught all the debt

·3· ·on this.

·4· · ··Q.· ·That's what I was going to ask you.··The debt

·5· ·wasn't with third party --

·6· · ··A.· ·All the vendors were paid.··I made sure all my

·7· ·suppliers were paid, but the money that I loaned -- I

·8· ·had a company that had the cash available when we were

·9· ·having tough times at Hydraulics.··So I would pull

10· ·money out of one of the companies and loaned it to

11· ·Hydraulics and probably 95 percent of it was never

12· ·repaid.··So that was debt that we've written off.

13· · ··Q.· ·What was the company that you pulled the money

14· ·out of?

15· · ··A.· ·Tubal-Cain Gas Free Services.

16· · ··Q.· ·Okay.

17· · ··A.· ·And then I had -- I supplied the line of credit

18· ·to the company.··I think it was $750,000.··It might

19· ·have been 700.··And I used a piece of industrial real

20· ·estate as collateral for that line.

21· · ··Q.· ·Who owned the industrial real estate?

22· · ··A.· ·I did.

23· · ··Q.· ·In your personal capacity?

24· · ··A.· ·Yes.

25· · ··Q.· ·Okay.

                       CRC for ANC COURT REPORTING
                                (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 19 of 78
                                                                            122
                        EDWARD VAN HUIS - May 30, 2019

·1· ·it was just fine to make Debbie secretary.

·2· · ··Q.· ·Why did you make her secretary?

·3· · ··A.· ·Because I did.··I mean, it's just --

·4· · ··Q.· ·Okay.

·5· · ··A.· ·Why is the sky blue?

·6· · ··Q.· ·Okay.··It's just an obvious choice?

·7· · ··A.· ·Yeah.··Yeah.

·8· · ··Q.· ·Okay.··Have you ever paid any of Tubal-Cain

·9· ·Hydraulic Solutions' debts yourself personally?

10· · ··A.· ·No.

11· · ··Q.· ·Have you ever paid any of their expenses, you

12· ·know, while they were functioning or now personally?

13· · ··A.· ·The only thing I paid for personally was the

14· ·bankruptcy.··I paid the lawyer personally to do that.

15· · ··Q.· ·Okay.··Has Tubal-Cain Industries ever paid any

16· ·expenses for Tubal-Cain Hydraulic Solutions?

17· · ··A.· ·No.··No.

18· · ··Q.· ·Okay.··Have they -- has Tubal-Cain Industries

19· ·ever paid any debts for Tubal-Cain Hydraulic Solutions?

20· · ··A.· ·No.

21· · ··Q.· ·Okay.··And you had mentioned one exception to

22· ·that is the attorneys' fees, correct?

23· · · · · · · ··MR. OWENS:··Objection; form.

24· · ··A.· ·No.··I paid those --

25· · ··Q.· ·(By Mr. Schmidt)··Well, the attorneys --

                       CRC for ANC COURT REPORTING
                                (713) 626-2629
        Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 20 of 78
                                                                               128
                           EDWARD VAN HUIS - May 30, 2019

·1· · · · · · ·IN THE UNITED STATES DISTRICT COURT
   · · · · · ··FOR THE SOUTHERN DISTRICT OF TEXAS
 · ·
·2· · · · · · · · · · · ·HOUSTON DIVISION
·3· ·SENECA JONES· · · · · · ··*
   · · · · · · · · · · · · · ·*
 · ·
·4· ·VS.· · · · · · · · · · · ·*· ·CIVIL ACTION NO.
   · · · · · · · · · · · · · ·*· ·4:16-cv-01282
 · ·
·5· ·TUBAL-CAIN HYDRAULIC· · ··*
   ·SOLUTIONS, INC. ET AL· · ·*
 · ·
·6· ·
   · · · · · · · ·REPORTER'S CERTIFICATION OF
 · ·
·7· · · · · · · · · · ··ORAL DEPOSITION OF
   · · · · · · · · · · ·EDWARD VAN HUIS
 · ·
·8· · · · · · · · · · · · ·MAY 30, 2019
·9· · · · · ·I, JODI WELLS, Certified Shorthand Reporter,
10· ·hereby certify to the following:
11· · · · · ·That the witness, EDWARD VAN HUIS, was duly
12· ·sworn by the officer and that the transcript of the
13· ·oral deposition is a true record of the testimony
14· ·given by the witness;
15· · · · · ·That the original deposition was delivered to
16· ·ROBERT W. SCHMIDT;
17· · · · · ·That a copy of this certificate was served on
18· ·all parties and/or the witness shown herein on
19· ·___________________________________.
20· · · · · ·I further certify that pursuant to FRCP Rule
21· ·30(f)(1) that the signature of the deponent:
22· · · · · ·_____ was requested by the deponent or a party
23· ·before the completion of the deposition and that the
24· ·signature is to be before any notary public and
25· ·returned within 30 days from date of receipt of the

                          CRC for ANC COURT REPORTING
                                   (713) 626-2629
        Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 21 of 78
                                                                               129
                           EDWARD VAN HUIS - May 30, 2019

·1· ·transcript.··If returned, the attached Changes and
·2· ·Signature Page contains any changes and the reasons
·3· ·therefor;
·4· · · · · ·__X___ was not requested by the deponent or a
·5· ·party before the completion of the deposition.
·6· · · · · ·I further certify that I am neither counsel
·7· ·for, related to, nor employed by any of the parties or
·8· ·attorneys in the action in which this proceeding was
·9· ·taken, and further that I am not financially or
10· ·otherwise interested in the outcome of the action.
11· · · · · ·Certified to by me on this, the 18th day of
12· ·June, 2019.
13· ·
14· ·
15· ·
16· · · · · · · · · · ·___________________________________
   · · · · · · · · · ··JODI WELLS, TEXAS CSR NO. 6769
 · ·
17· · · · · · · · · · ·Expiration Date:··December 31, 2019
   · · · · · · · · · ·ANC Court Reporting
 · ·
18· · · · · · · · · · ·Firm Registration No. 62
   · · · · · · · · · ·1225 North Loop West, Suite 327
 · ·
19· · · · · · · · · · ·Houston, Texas 77008
   · · · · · · · · · ·Telephone:··(713)626-2629
 · ·
20· ·
21· ·
22· ·
23· ·
24· ·
25· ·

                          CRC for ANC COURT REPORTING
                                   (713) 626-2629
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 22 of 78




  AMENDED EXHIBIT 14
OF DEFENDANTS’ MOTION
     FOR SUMMARY
       JUDGMENT
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 23 of 78


                  DAVID VILLARREAL - May 29, 2019

          IN THE UNITED STATES DISTRICT COURT
          FOR THE SOUTHERN DISTRICT OF TEXAS
                   HOUSTON DIVISION
SENECA JONES              :
                          :
VS.                       :C.A. NO. 4:16 cv 01282
                          :
TUBAL-CAIN HYDRAULIC      :
SOLUTIONS, INC., ET AL    :

          ***************************************
            ORAL AND VIDEOTAPED DEPOSITION OF
                     DAVID VILLARREAL
                       May 29, 2019
         ****************************************

        ORAL AND VIDEOTAPED DEPOSITION of DAVID
VILLARREAL, produced as a witness at the instance of
the Plaintiff, and duly sworn, was taken in the
above-styled and numbered cause on May 29, 2019, from
1:15 p.m. to 5:41 p.m., before JUDY H. GALLO, CSR in
and for the State of Texas, reported by Machine
shorthand, at the offices of Wright & Close, LLP, One
Riverway, Suite 2200, Houston, Texas 77056, pursuant
to the Federal Rules of Civil Procedure and the
provisions stated on the record or attached hereto;
that the deposition shall be read and signed before
any notary public.




                  CRC for ANC COURT REPORTING
                           (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 24 of 78
                                                                                2
                       DAVID VILLARREAL - May 29, 2019

 1                         A P P E A R A N C E S
 2
 3   FOR THE PLAINTIFF(S):
             Mr. Robert W. Schmidt
 4           Crews Law Firm, P.C.
             701 Brazos, Suite 900
 5           Austin, Texas 78701
             schmidt@crewsfirm.com
 6           512.346.7077
                   and
 7           Mr. Ron Estefan
             THE ESTEFAN FIRM, P.C.
 8           2306 Mason Street
             Houston, Texas 77006
 9           ron@ronestefanlaw.com
             713.333.1100
10
11   FOR THE DEFENDANT(S):
             Mr. Randall C. Owens
12           Wright & Close, LLP
             One Riverway, Suite 2200
13           Houston, Texas 77056
             owens@wrightclose.com
14           713.572.4321
15
16
17
18
19
20
21
22
23
24
25

                       CRC for ANC COURT REPORTING
                                (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 25 of 78
                                                                                3
                       DAVID VILLARREAL - May 29, 2019

 1                      EXAMINATION INDEX
                  WITNESS:     DAVID VILLARREAL
 2   DIRECT EXAMINATION                                                PAGE
 3        By Mr. Robert W. Schmidt                                        4
 4
     CROSS EXAMINATION
 5        By Mr. Randall C. Owens                                       182
 6
     REDIRECT EXAMINATION
 7        By Mr. Robert W. Schmidt                                      182
 8
     SIGNATURE REQUESTED                                                184
 9
10   REPORTER'S CERTIFICATION                                           185
11
     EXHIBITS MARKED FOR IDENTIFICATION
12   Exhibit 1 - (Notice of Deposition)                  4
     Exhibit 2 - (Matt Hofmann email EEOC)              44
13   Exhibit 3 - (Tubal-Cain Industries Professional
     Fees)                                              47
14   Exhibit 4 - (TCI Purchase Order)                   50
     Exhibit 5 - (Purchase Order 4 large/4 small hydraulic
15   cylinders)                                         50
     Exhibit 6 - (Employee Handbook)                    58
16   Exhibit 7 - (303 Payroll Deductions)               61
     Exhibit 8 - (Hydraulic Solutions, New Hire Packet) 64
17   Exhibit 9 - (Acknowledgment Of Receipt)            66
     Exhibit 10 - (Hydraulic Solutions, Inc. New Hire
18   Packet)                                            67
     Exhibit 11 - (Aaron Funderburke)                   74
19   Exhibit 12 - (Ian Brown)                           74
     Exhibit 13 - (Jeremy Ferguson)                     74
20   Exhibit 14 - (Employee Termination Report)         94
     Exhibit 15 - (Ian Brown)                          101
21   Exhibit 16 - (8-7-12 letter - EEOC Response)      145
     Exhibit 17 - (Timeline)                           148
22   Exhibit 18 - (11-16-12 letter - TWFC)             155
     Exhibit 19 - (Tim Dimmick letter)                 156
23
24
25

                       CRC for ANC COURT REPORTING
                                (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 26 of 78
                                                                                4
                        DAVID VILLARREAL - May 29, 2019

 1                  MR. SCHMIDT: Okay.         We are recording.
 2   Thank you.     It -- it is 1:15 p.m., Wednesday, May
 3   29th, and we are here for the 30(b)(6) corporate rep
 4   deposition in the case of Seneca Jones versus
 5   Tubal-Cain Hydraulic Solutions, et al. Got to get you
 6   to swear in the witness.
 7                           DAVID VILLAREAL,
 8   having been first duly sworn, testified as follows:
 9                          DIRECT EXAMINATION
10       Q.     (By Mr. Schmidt: Can you --
11                  MR. OWENS: And before we get started.
12   We're reserving objections except for form and
13   responsiveness?
14                  MR. SCHMIDT: Yes. Yes.
15       Q.     (By Mr. Schmidt) Can you state your name?
16       A.     Yes. David E. Villareal.
17                  (Exhibit 1 was marked.)
18       Q.     Okay.     Mr. Villareal, thank you for being
19   here today.     I'm going to hand you what's been marked
20   as Exhibit 1, and ask you to take a look at that.                    And
21   I'm just going to ask you some broad questions about
22   this.
23       A.     (Nodding.)
24       Q.     Have you seen that document before?
25       A.     I have.

                        CRC for ANC COURT REPORTING
                                 (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 27 of 78
                                                                                11
                       DAVID VILLARREAL - May 29, 2019

·1· ·employment at Tubal-Cain.

·2· · · ·A.· ·Okay.

·3· · · ·Q.· ·When did you work for Tubal-Cain?

·4· · · ·A.· ·And -- and, actually, I -- I worked for

·5· ·Tubal-Cain Hydraulic Solutions.

·6· · · ·Q.· ·Okay.

·7· · · ·A.· ·Just to be clear.

·8· · · ·Q.· ·Absolutely. Yeah.

·9· · · ·A.· ·But I left in February of 2013.

10· · · ·Q.· ·And when did you start?

11· · · ·A.· ·In June of 2011.

12· · · ·Q.· ·And what was your job?

13· · · ·A.· ·I was chief operating officer.

14· · · ·Q.· ·And tell me about your -- well, as far as

15· ·being hired.··Who hired you?

16· · · ·A.· ·So I was hired by both Ed and -- and Alex.

17· ·They both interviewed me and -- and hired me.

18· · · ·Q.· ·Okay.··Anyone else interview you?

19· · · ·A.· ·No.

20· · · ·Q.· ·Okay.··And had you known either one of them

21· ·from before your --

22· · · ·A.· ·I knew Alex.

23· · · ·Q.· ·Okay.

24· · · ·A.· ·Yeah.

25· · · ·Q.· ·How did you know him?

                       CRC for ANC COURT REPORTING
                                (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 28 of 78
                                                                                12
                       DAVID VILLARREAL - May 29, 2019

·1· · · ·A.· ·He had done -- Tubal-Cain Hydraulic Solutions

·2· ·had done some work for us and my previous employer.

·3· · · ·Q.· ·Okay.··Okay.··And so tell me about your --

·4· ·your job duties.··What did you do as COO for

·5· ·Tubal-Cain?

·6· · · ·A.· ·Well, I was basically responsible for all

·7· ·operations.··For managing personnel, finances,

·8· ·projects, field services.··I basically ran all

·9· ·operations.··Well, we had out -- outside -- we

10· ·actually had sales, as well.

11· · · ·Q.· ·You -- you were over sales, or you had sales?

12· · · ·A.· ·I -- I -- yes.··I had basically control over

13· ·all the operations.

14· · · ·Q.· ·Okay.··Ultimately, over the actual -- what

15· ·were the services that Tubal-Cain Hydraulic --

16· · · ·A.· ·Yeah.

17· · · ·Q.· ·-- Solutions provides?

18· · · ·A.· ·Yes.

19· · · ·Q.· ·Oh. And what is that? What do they do?

20· · · ·A.· ·Well, so, at the time, we were building -- we

21· ·provided hydraulic services primarily to the oil and

22· ·gas industry.··Our forte was providing walking

23· ·systems, hydraulic power units.··We also had a hose

24· ·line.··Hydraulic hoses, vibrating hoses that we

25· ·provided to our customers.

                       CRC for ANC COURT REPORTING
                                (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 29 of 78
                                                                                31
                        DAVID VILLARREAL - May 29, 2019

1          A.   Oh, I would say it would be very infrequent.
2    Because typically what I needed to convey to him, I
3    could convey to him in person when -- yeah.
4          Q.   Okay.    Okay.     When you were talking about
5    personnel issues.       Would you talk with Ed about -- you
6    mentioned staffing and personnel issues.                Did you ever
7    talk with Ed about hiring new employees?
8          A.   Um, from the standpoint of letting him know
9    that we hired new folks.          Yes.
10         Q.   Okay.    What about terminating employees?
11   Would you ever let him know that you terminated
12   employees?
13         A.   Yes. I would -- if we terminated people, I
14   would -- I would mention that.
15         Q.   And why would you mention that?
16         A.   Just to let him know, I mean, what was going
17   on.
18         Q.   That's something he'd want to know?
19         A.   Um, he never said he didn't want to know.
20         Q.   Okay.
21         A.   Yeah.
22         Q.   Um, and what -- what would -- when you told
23   him about firing an employee.            What kind of
24   discussions would come around about that?
25         A.   Um, I -- I can't remember specifics.                I mean,

                        CRC for ANC COURT REPORTING
                                 (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 30 of 78
                                                                                32
                        DAVID VILLARREAL - May 29, 2019

 1   um, I think Ed relied on me to use my best judgment
 2   when it came to personnel issues.             And so, I don't
 3   recall any specific conversations.
4        Q.     My question was very broad and vague.                So I
5    apologize.     But would he ask you questions, hey, so
6    what happened?       Have -- you tell him, hey, we fired
7    this person.       Here's what happened.         Would he ever ask
8    questions?     Kind of just want to know about it a
9    little -- in that general sense?
10       A.     Um, perhaps.       Ah, ah, yeah.        Again, I don't
11   remember specific conversations.
12       Q.     But does that sound accurate as to how you'd
13   characterize those conversations?
14       A.     Out of general interest, I think, yes.
15       Q.     Okay.     Any other -- we were talking about
16   Tubal-Cain Industries.         Any other interactions between
17   Tubal-Cain Industries and Tubal-Cain Hydraulic
18   Solutions if you remember?
19                  MR. OWENS: Objection.
20       A.     You --
21                  MR. OWENS: Objection.          Form.
22       Q.     (By Mr. Schmidt) You can answer.
23       A.     So can you repeat the question?
24       Q.     Yeah. Were there any other interactions that
25   we haven't discussed already between Tubal-Cain

                        CRC for ANC COURT REPORTING
                                 (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 31 of 78
                                                                                33
                        DAVID VILLARREAL - May 29, 2019

 1   Hydraulic Solutions and Tubal-Cain Industries?
 2                    MR. OWENS: Objection.        Form.
 3       A.     The only interaction would be them as a
 4   supplier.
 5       Q.     (By Mr. Schmidt) Okay.
 6       A.     They were a supplier of fabrication.                For
 7   fabrication and for -- we also used them in the -- for
 8   their -- their machine shop.            And we sold them items,
 9   and they provided support services for us.
10                  So those are the only other interactions I
11   can think of.
12       Q.     Okay.     Any other kinds of transactions?                I'm
13   speaking broadly.
14       A.     No.     I mean, they -- the office services they
15   provided for us were accounting and IT.
16       Q.     Okay.     Is --
17       A.     Yeah.
18       Q.     That was part of the transactions that you
19   did with them?
20       A.     Well, transactions were separate.
21       Q.     Oh!
22       A.     So we were -- yeah.          If we were purchasing
23   something from them, we would send over a purchase
24   order for something to be fabricated or something to
25   be machined.       So -- and if they were purchasing an

                        CRC for ANC COURT REPORTING
                                 (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 32 of 78
                                                                                34
                        DAVID VILLARREAL - May 29, 2019

 1   item from us, they would send us a purchase order.
 2         Q.   Okay. And -- and -- and I understand that.
 3                  But you mentioned IT and accounting.
 4         A.   (Nodding.)
 5         Q.   Are those interactions, transactions, however
 6   you want to describe it.
 7         A.   Right.
 8         Q.   Did you have -- did Tubal-Cain Hydraulic
 9   Solutions have any other kinds of dealings with
10   Tubal-Cain Industries?
11                  MR. OWENS: Objection.          Form.
12         A.   I don't -- I'm not aware of any dealings. The
13   support they provided for accounting and -- and IT,
14   we paid for.
15         Q.   Okay.    Let's talk about that support.
16         A.   Okay.
17         Q.   What kind of support did they provide?
18         A.   Um, so on the accounting side.              It was the
19   general ledger.       We -- they also helped us with
20   accounts receivable.         So it was accounting support on
21   that side.     On the IT side, they -- we had our email
22   server. It was their exchange ser -- email server, and
23   they helped set up a server for us there that we used
24   to save all of our documents and that sort of thing
25   on.    And so, it was technical support --

                        CRC for ANC COURT REPORTING
                                 (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 33 of 78
                                                                                35
                        DAVID VILLARREAL - May 29, 2019

1        Q.     Okay.
2        A.     -- on the IT side.
3        Q.     And then on accounting.           What functions did
4    they do for you on accounting?
5        A.     Well, it was the -- it was accounts payable,
6    accounts receivable, and the general ledger.
7        Q.     Anything else?
8        A.     Um, no.
9        Q.     Okay.     Um --
10       A.     Oh, yes.     I'm sorry.       Payroll, you can
11   include in that list.
12       Q.     Okay.     What did they do for you on payroll?
13       A.     So Lisa Neer was our admin assistant.                She
14   worked the outer office.          We had put in a time system
15   for the crews to check in, check out their time.                   And
16   she provided that time data to accounting for payroll.
17       Q.     Any other functions as it relates to
18   payroll?
19       A.     No.
20       Q.     Any other -- any human resources -- first of
21   all, do you consider payroll to be part of human
22   resources or a human resources function?
23       A.     Um, in this particular case, no.              I -- I
24   consider it more an accounting function, based on what
25   -- the service that they were providing us.                 We didn't

                        CRC for ANC COURT REPORTING
                                 (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 34 of 78
                                                                                36
                        DAVID VILLARREAL - May 29, 2019

 1   have an HR manager.        I pretty much did that aspect of
 2   it, and Lisa helped me with that.             So she had all the
 3   hiring forms and the -- you know, to check in folks
 4   and that sort of the thing.           She hired -- maintained
 5   all of that?
6        Q.     Okay.     So did Tubal-Cain Industries provide
7    any support to Tubal-Cain Hydraulic Solutions in the
8    area of human resources, HR, other than payroll and
9    even if that counts as --
10       A.     No.
11       Q.     Okay.
12       A.     No.
13       Q.     I'm just going to repeat my question because
14   it was kind of bad at the end there.
15       A.     Hum.
16       Q.     But they didn't -- Tubal-Cain Industries
17   didn't provide any other HR support to Tubal-Cain
18   Hydraulic Solutions, other than payroll?
19                    MR. OWENS: Objection.        Form.
20       Q.     (By Mr. Schmidt) Assuming that payroll is a
21   HR function?
22       A.     If --if you assume that, then what you just
23   said is accurate.
24       Q.     Okay.     And aside from payroll, no other -- no
25   HR functions?

                        CRC for ANC COURT REPORTING
                                 (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 35 of 78
                                                                                37
                        DAVID VILLARREAL - May 29, 2019

1        A.     No.     Not while I was there.
2        Q.     Okay.     No HR support?
3        A.     No H -- I'm mean, no.          Not that I'm aware of
4    any -- any HR support.
5        Q.     Okay.
6        A.     No.
7        Q.     This agreement to provide support, I think is
8    what you called it.
9        A.     Uh-huh.
10       Q.     Was that -- what kind of agreement was it?
11   Was it in writing?
12       A.     I don't ever recall seeing anything in
13   writing.    I think it was the way Ed and Alex set up
14   the business when they first started the business, you
15   know.
16       Q.     Okay.
17       A.     And it just continued, you know.
18       Q.     Did you have any understanding of the things
19   that you could ask for support from Tubal-Cain
20   Industries on that was part of that agreement, other
21   than what we discussed?
22       A.     Yes.     I mean, when I first checked in, I made
23   a trip to Vidor, and I met with the accountant, and
24   she explained the services they provided.                And, um --
25   um, so that was -- yeah.          That was it.

                        CRC for ANC COURT REPORTING
                                 (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 36 of 78
                                                                                38
                        DAVID VILLARREAL - May 29, 2019

1        Q.     Okay.    Did Tubal-Cain Hydraulic Solutions pay
2    money to Tubal-Cain Industries for this support?
3        A.     Yes.
4        Q.     How much did they pay?
5        A.     Um, I -- I don't remember off the top of my
6    head.    Um, it -- it was something like $4,500.00 or
7    six -- $6,500.00.       I'm speculating now.           I don't have
8    the --
9        Q.     Right.
10       A.     -- accurate figure, but I do know it was a
11   monthly fee that we paid.
12       Q.     How was that set?
13       A.     Uh, what do you mean?
14       Q.     How -- how was the amount set?
15       A.     Um, I'm not sure.         That was the amount
16   that -- that was in place when I got there, and we
17   just carried on with it.
18       Q.     Did it ever change?
19       A.     Um, not that I can remember.
20       Q.     Okay.
21       A.     Yeah.
22       Q.     And you don't know how that amount was set?
23       A.     No.
24       Q.     Did it vary if you used them more for one
25   month or less than one month?            If you had more IT

                        CRC for ANC COURT REPORTING
                                 (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 37 of 78
                                                                                52
                       DAVID VILLARREAL - May 29, 2019

·1· · · · · · · ·MR. OWENS: Objection.··Form.

·2· · · ·A.· ·Um, yeah.··So we had a -- well, if you're --

·3· ·if you're asking me if I did an audit?··Is that the

·4· ·question?

·5· · · ·Q.· ·(By Mr. Schmidt) I'm just asking if you know

·6· ·if -- if funds were ever transferred -- do you have

·7· ·any evidence, did you ever look at to see if funds

·8· ·were actually transferred between the two entities

·9· ·beyond getting your -- your monthly statement?

10· · · ·A.· ·The only thing I had to go off was the

11· ·balance sheet.

12· · · ·Q.· ·Okay. I think you indicated that you were --

13· ·well, who did the human resources for Tubal-Cain

14· ·Hydraulic Solutions?

15· · · ·A.· ·Well, if you're asking -- if you -- if you --

16· ·if you look at what the HR functions are like hiring

17· ·and firing.··Is that what you're asking?

18· · · ·Q.· ·Yes.

19· · · ·A.· ·Then I would have done that.··Yes.

20· · · ·Q.· ·Okay.··Do you have any training in human

21· ·resources?

22· · · ·A.· ·Well, in the Marine Corps, I was an

23· ·administrative and personnel officer for a large

24· ·training squadron of approximately four to a

25· ·hundred -- 400 to 600 personnel.··And so we dealt with

                       CRC for ANC COURT REPORTING
                                (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 38 of 78
                                                                                83
                        DAVID VILLARREAL - May 29, 2019

 1   recall him coming in to talk to me.
 2         Q.   (By Mr. Schmidt) Okay.
 3         A.   No.
 4         Q.   When did you first learn about the situation
 5   involving Seneca Jones?          Let me ask you:        Did you ever
 6   hear about any sort of issues relating to Seneca Jones
 7   and race?
 8         A.   Did I ever before the incident?
 9         Q.   Yes.     Well, let's just -- when did you first
10   hear about any situations involving Seneca Jones and
11   race?
12         A.   When -- when he made it know to Tim Dimmick
13   and Tim Dimmick came to inform me.
14         Q.   Okay. And tell me what happened.
15         A.   Um, so Tim Dimmick came to inform me that --
16   that Seneca Jones had told him about the hangman game
17   that had been done with his name that he had seen a
18   picture of.       And so I asked him -- Tim was the
19   director of technical services out in the shop, and so
20   I asked him to -- to go out and in -- and investigate
21   and find out what actually happened.               What was the
22   situation.       And then, you know, bring that back to me,
23   so.
24         Q.   Okay.     Did -- um, what did -- what did --
25   I'll break it down a little bit more.               But what

                        CRC for ANC COURT REPORTING
                                 (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 39 of 78
                                                                                87
                        DAVID VILLARREAL - May 29, 2019

 1   would have had.
2        Q.     Any training that he ever had on
3    investigating something that might you -- you know, a
4    -- a reference or a joke to lynching a black person?
5    Did he have any training on that?
6        A.     I -- I -- I don't know that he had any
7    specific training.
8        Q.     Okay.    So you tell him to go do an
9    investigation?
10       A.     Sure.
11       Q.     And what happens then?
12       A.     So he comes back, and he informs me that he
13   found out that two individuals were in the back
14   working in a truck.        We were doing inventory, I
15   believe, on the truck at the time.              And there was a
16   white board we had inside these trucks, and that they
17   had played the game on this white board and taken a
18   picture of it.      So there was Ian Brown and Boddie is
19   the other individual. Um, they took a picture of it,
20   and I guess shared it around the shop.               And then Mark
21   Martinez was the one who received the text with the
22   photograph, and showed it to Seneca.               And -- and so it
23   was reported to Brent, who was then our shop
24   supervisor, and he didn't deal with it appropriately.
25   He tried to explain the -- explain the -- the game.

                        CRC for ANC COURT REPORTING
                                 (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 40 of 78
                                                                                88
                       DAVID VILLARREAL - May 29, 2019

 1   Tried to kind of, you know, sweep it under the --
 2   minimize the -- the significance of it, or how Seneca
 3   was feeling about it.         And -- and just kind of let it
 4   go. Didn't report it to -- in this case Tim. Didn't
 5   report it to me. And so, Tim brought that to me.                   And
 6   we felt that not only was the -- the game
 7   inappropriate and the behavior was not what we would
 8   tolerate in the organization.            We decided to let the
 9   individuals go.       But one of them actually resigned
10   ahead of us actually letting him go.               And then, we
11   thought that the way that Brent dealt with the
12   situation was inappropriate as a supervisor.                  And --
13   and he was, in fact, sort of condoning that sort of
14   joking and behavior, and we weren't going to tolerate
15   that.   So we dealt with rapidly and as harshly as we
16   could, I think under the circumstances. And so on the
17   27th, we let go of Brent and Ian Brown.                Boddie has
18   already resigned.       But we put a -- a "do not hire" on
19   his -- in his personnel record.             No rehire.      I'm
20   sorry. No rehire eligible. And we brought in Seneca to
21   let him know what we had done.            To explain to him that
22   we -- well, I apologized.          I said, that's not behavior
23   that we're condoning here.           That's not what we will
24   tolerate.    It -- it's against our -- our policy.                 And
25   we went out -- Tim Dimmick and I had a discussion with

                       CRC for ANC COURT REPORTING
                                (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 41 of 78
                                                                                89
                        DAVID VILLARREAL - May 29, 2019

 1   everyone in the shop.         We told everyone that it was
 2   unacceptable behavior.         That's not -- it wasn't going
 3   to be tolerated and dealt -- and it was going to be
 4   dealt with harshly.        It needed to stop if that's what
 5   anybody else had mind of -- of doing.
 6                  So when we told Seneca about what we had
 7   done.    He acknowledged the fact that we had let the
 8   individuals go.       He was -- he was satisfied with the
 9   action we had taken.         We -- I told him -- and I told
10   him that if there was any other future behavior, that
11   type of behavior, that he is to come to us right away.
12   Report it to Tim, his immediate supervisor there in
13   the back, and/or to come to me.             My office was open.
14   For him to come and let us know, but that we weren't
15   going to tolerate that -- that sort of behavior.
16       Q.     Okay.
17       A.     Yeah.
18       Q.     I'm going to ask you, you know, to break down
19   a little bit more --
20       A.     That is fine.
21       Q.     -- and ask you some questions about it.                 But
22   is there anything else that you can remember that you
23   did or said regarding this situation?               Did you do
24   anything else that we haven't discussed right now?
25       A.     Did I anything else?          Um, no.     I think I -- I

                        CRC for ANC COURT REPORTING
                                 (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 42 of 78
                                                                            106
                       DAVID VILLARREAL - May 29, 2019

 1       A.    Yes. In the conference room.
 2       Q.    In the conference room.            And who was present
 3   for that?
 4       A.    Tim Dimmick.
 5       Q.    And, at that, you -- tell me again what took
 6   place in that conversation.
 7       A.    Yeah.     So -- so we told him that we were
 8   sorry that this had happened.            This is not the type of
 9   work environment, and that we want to promote, it's
10   against company policy.         It's not tolerated.          We -- as
11   a result, we've let people go. That we want him to be
12   successful as an employee.          We did talk to him about
13   his absenteeism and asked him if he would make a -- a
14   -- a stronger effort to show up for work.                But we did
15   tell him that, listen.         This is not tolerated, and if
16   you -- if it happens again, we can't do anything about
17   it if we don't know about it.            And we didn't know
18   anything like this had been going on.              And so we said,
19   if anything in the future happened along these lines,
20   for -- and that he was to let us know immediately. Tim
21   in the back or to come see me in my office.
22       Q.    Okay.
23       A.    And he acknowledged that, and he thanked us.
24   And, um, we -- he came back to work the next couple of
25   days, and then he was gone.

                       CRC for ANC COURT REPORTING
                                (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 43 of 78
                                                                            108
                       DAVID VILLARREAL - May 29, 2019

 1       Q.    Okay.
 2       A.    Yeah.
 3       Q.    Why did you bring up his absenteeism and talk
 4   to him about?
 5       A.    Yeah.     Well, --
 6       Q.    In that meeting?
 7       A.    -- it was an -- an -- an opportunity.                 I
 8   mean, we -- he was -- we were talking.               And when I
 9   hired -- I hired him on Mark Martinez's
10   recommendation.      They were lead hydraulics men, and we
11   really needed their expertise in the company. Seneca
12   had a lot of personal issues, uh, along the way.                    You
13   know, we gave them training.           We -- we -- we needed
14   his expertise.      We really needed him to show up for
15   work.    And, you know, maybe it was an inappropriate
16   time to bring it up, looking back.             But, at the time,
17   I just -- I made the -- you know, just asked him if he
18   could, you know, make an effort to -- to show up.
19       Q.    Had you ever called him in -- in the
20   conference room and had a discussion about his
21   absenteeism prior to that time?
22       A.    No.     He had been counseled before.             Brent's
23   talked -- had talked to him.           Tim had talked to him as
24   well.    Um, um, but, um, I'm not sure that I had before
25   then.

                       CRC for ANC COURT REPORTING
                                (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 44 of 78
                                                                            110
                       DAVID VILLARREAL - May 29, 2019

·1· ·application and come see us.··So he did.··And I

·2· ·interviewed him, and -- and he was -- he's kind --

·3· ·kind of quiet and shy.··Kind of reserve, but -- but

·4· ·seemed knowledgeable.··And, um, uh, he did mention he

·5· ·had some personal, um, um, um, problems and that may

·6· ·have led to him wanting to leave NOV, but that's what

·7· ·I recall from the interview.··But I was -- we were

·8· ·excited to have him onboard because of his knowledge

·9· ·and experience.··And the fact -- I mean, we actually

10· ·had another lead who had that ex -- you know,

11· ·experience.

12· · · ·Q.· ·Was there anybody else involved in hiring

13· ·Seneca besides yourself?

14· · · ·A.· ·No.··I -- again, I did all the hiring and --

15· ·and firing.

16· · · ·Q.· ·Okay.

17· · · ·A.· ·No.

18· · · ·Q.· ·Was Brent Hulsey involved in hiring or

19· ·firing?

20· · · ·A.· ·The only thing that he was involved with is

21· ·when Lisa would do the paperwork, we needed a

22· ·supervisor's signature on the -- on the paperwork.··He

23· ·would sign to complete the paperwork.··But I'm the one

24· ·who gave the -- the green light to hire.

25· · · ·Q.· ·Why would -- why would -- why did you have

                       CRC for ANC COURT REPORTING
                                (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 45 of 78
                                                                            128
                       DAVID VILLARREAL - May 29, 2019

 1       A.    Yeah.
 2       Q.    Did Tim Dimmick ever talk to you about
 3   another hangman drawing being drawn?
 4       A.    No.
 5       Q.    Or that other racial comments, things of that
 6   nature were made?       Did he ever raise any concerns?
 7       A.    No.
 8       Q.    Did you ever talk to him about whether that
 9   had occurred?      If he didn't raise it, did you ever ask
10   him directly, did that occur?
11       A.    No.     I didn't have any reason to.            I mean,
12   again, we were pretty emphatic about not accepting
13   that kind of behavior.
14       Q.    When did you first -- when was Seneca
15   terminated, and why?
16       A.    So we term -- terminated him in July the
17   18th, I think, because -- well, I am sorry.                 I am
18   trying to remember the exact date.             It was -- it was
19   approximately two weeks after.
20       Q.    Okay.
21       A.    Because no call, no show.            I had Lisa try to
22   get in touch with him about returning -- if -- if --
23   to find out if he was quitting or not.               Because it
24   wasn't unlike him to disappear for a week or two to be
25   gone from work without letting us know.               So I wanted

                       CRC for ANC COURT REPORTING
                                (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 46 of 78
                                                                            129
                           DAVID VILLARREAL - May 29, 2019

 1   to make sure that if he was quitting, that we knew
 2   that, and we could terminate him.              And that if he was
 3   not coming back, that he -- if he would please return
 4   his uniforms that he had been provided.
 5          Q.     So did Lisa call him?
 6       A.        She tried to, and -- and she -- I am not sure
 7   that she reached him.           I think she left messages for
 8   him.        I think I talked to Mark Martinez to ask him
 9   about, hey, do you know where Seneca is and that sort
10   of thing.        And I seem to recall he said no.           He didn't
11   know where he was.          And I said, well, if you do talk
12   to him, please let him know that we need to know if he
13   is -- he needs to tell us if he is still working here
14   or if he is not.          And if he is not, if he can return
15   the uniforms.
16       Q.        Okay.     Anything else that you told to Mark
17   about that or --
18          A.     Um, no.
19          Q.     Okay.     And do you know if anybody else
20   besides Lisa tried to contact him?
21          A.     Um, no.     Lisa would have been the one to --
22   to call.        Tim may have tried, but I am not sure about
23   that.
24          Q.     Okay.     Before we leave the topic and get into
25   the charge of discrimination.             I wanted to ask you

                           CRC for ANC COURT REPORTING
                                    (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 47 of 78
                                                                            136
                       DAVID VILLARREAL - May 29, 2019

·1· · · ·A.· ·Yes.··I mean, he would task them out to do

·2· ·the various tasks that were required.

·3· · · ·Q.· ·Okay.··Any other job duties that he had

·4· ·besides tasking out those folks?

·5· · · ·A.· ·No.··But implied is shop safety, you know,

·6· ·making sure they are working safe and that sort of

·7· ·thing.

·8· · · ·Q.· ·Okay.··And as a supervisor, did he -- I know

·9· ·you said that he did not have the ability to fire.··Is

10· ·that your testimony?

11· · · ·A.· ·That's right.

12· · · ·Q.· ·And is it also your testimony he didn't have

13· ·the ability to hire folks?

14· · · ·A.· ·That's right.

15· · · ·Q.· ·Did he have the ability to give somebody a

16· ·write up, a disciplinary write up?

17· · · ·A.· ·Yes.··And -- and he did so on several

18· ·occasions.

19· · · ·Q.· ·Okay.··And if he felt like they, you know,

20· ·needed to be suspended for a few days.··Did he have

21· ·the authority to do that?

22· · · ·A.· ·Um, not -- not outright.··He would come and

23· ·talk to me about it.

24· · · ·Q.· ·Okay.

25· · · ·A.· ·And then -- and then with my consent, he --

                       CRC for ANC COURT REPORTING
                                (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 48 of 78
                                                                            153
                        DAVID VILLARREAL - May 29, 2019

 1   The lead then tried to explain the picture to BJ.
 2         A.   Uh-huh.
 3         Q.   The explanation was a bit bizarre and was
 4   overheard by a member of our staff and reported to
 5   me.
 6         A.   Uh-huh.
 7         Q.   Who overheard the explanation that the lead
 8   gave?
 9         A.   I don't know.
10         Q.   And who then reported it to Tim Dimmick -- or
11   I am sorry -- to -- to David -- I guess to Tim
12   Dimmick.     He is the one who is writing this.
13         A.   Yeah.     A member of our staff reported to me.
14   So it was -- so a member of the staff, who reported it
15   to him.     It would have been Mark and BJ that -- that
16   told Tim about the -- about the incident.                But who
17   overheard the actual conversation, I don't know who
18   that was.
19         Q.   Okay.
20         A.   No.
21         Q.   And who overheard the explanation being a bit
22   bizarre and reported it to him?
23         A.   Yeah.     That I -- I don't know who that was.
24         Q.   Okay.     And do you know when that was reported
25   to him?

                        CRC for ANC COURT REPORTING
                                 (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 49 of 78
                                                                            154
                         DAVID VILLARREAL - May 29, 2019

1          A.    So this was a result of his investigation.
2    So that would have been when he -- we found out -- he
3    found out on the 25th.         So on the 27th and the 28th is
4    when he was doing, um, um, the investigation -- no.                    I
5    am sorry.      His dates are a bit wrong on here, it looks
6    like.      Because Seneca brought -- brought it to his
7    attention on the 25th.         Not the 27th as it states
8    here.
9          Q.    Okay.
10         A.    Okay.     So it was the 27th when we let Brent
11   and the other individual go.           So, yeah.      The dates are
12   off in his -- in his statement.
13         Q.    Okay.     And, again, without -- as you sit here
14   today, you can't testify who he is referring to about
15   the member of the staff?
16         A.    No.     I -- I don't know exactly who that would
17   be.
18         Q.    Okay.     And the explanation being a bit
19   bizarre.      Is that -- do you think he' referring to the
20   fact that Brent Hulsey told Seneca Jones to just -- I
21   don't want to use the words.           What were the words you
22   used?
23         A.    Well, I mean, you know, what he said was, you
24   know, to suck it up or -- or to -- you know, don't let
25   it bother you.

                         CRC for ANC COURT REPORTING
                                  (713) 626-2629
     Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 50 of 78
                                                                            185
                       DAVID VILLARREAL - May 29, 2019

 1                        C E R T I F I C A T E
 2
     STATE OF TEXAS         )
 3                          )
     COUNTY OF HARRIS       )
4
5
6
7
8
 9           I, JUDY H. GALLO, Certified Shorthand Reporter
10   in and for the State of Texas, duly commissioned and
11   qualified, do hereby certify that the foregoing is a
12   true, correct, and complete transcript of the
13   proceedings in the foregoing captioned matter taken by
14   me and transcribed from my stenographic notes.
15           The original deposition and exhibits were
16   delivered to Mr. Ron Estefan, Custodial Attorney.
17           IN WITNESS WHEREOF, I have hereunto set my
18   hand and affixed my seal of office at Houston, Texas,
19   this the 14th day of June, 2019.
20
21                                     ____________________________
                                       JUDY H. GALLO
22                                     Texas CSR No. 794
                                       Expiration Date: 12-31-20
23
                                       ANC REPORTING
24                                     1225 N. Loop West, Suite 327
                                       Houston, Texas 77008
25                                     Firm Registration No. 62

                       CRC for ANC COURT REPORTING
                                (713) 626-2629
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 51 of 78




  AMENDED EXHIBIT 16
OF DEFENDANTS’ MOTION
     FOR SUMMARY
       JUDGMENT
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 52 of 78
                           Discovery Resource
                             713-223-3300



 1       IN THE UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF TEXAS
 2                     HOUSTON DIVISION

 3 SENECA JONES                         )
        Plaintiff,                      )
 4
   V.                             ) C.A. NO. 4:16-CV-1282
 5                                )
                                  ) JURY TRIAL DEMANDED
 6   TUBAL-CAIN HYDRAULIC         )
     SOLUTIONS, INC., TUBAL-CAIN )
 7   INDUSTRIES, INC., TUBAL-CAIN )
     HOLDINGS, LLC, TUBAL-CAIN    )
 8   MARINE SERVICES, INC.,       )
     TUBAL-CAIN INDUSTRIAL        )
 9   SERVICES, INC., TUBAL-CAIN   )
     GAS FREE SERVICES, INC.,     )
10   TUBAL-CAIN RENTALS, INC.,    )
     TUBAL-CAIN MARINE            )
11   SERVICES-DEVALL FLEET, INC., )
     AND TUBAL-CAIN GAS FREE      )
12   SERVICES-DEVALL FLEET, INC. )
          Defendants.             )
13

14         ******************************************

15            ORAL AND VIDEOTAPED DEPOSITION OF

16                         SENECA JONES

17                         MAY 31, 2019

18         ******************************************

19
   ORAL AND VIDEOTAPED DEPOSITION of SENECA JONES, produced
20 as a witness at the instance of the Defendants, and duly
   sworn, was taken in the above-styled and numbered cause
21 on the 31st of May, 2019, from 10:01 a.m. to 2:22 p.m.,
   before Wendi Broberg, CSR in and for the State of Texas,
22 reported by machine shorthand, at the Law Offices of The
   Estefan Firm, P.C., 2306 Mason Street, Houston, Texas
23 77006, pursuant to the Federal Rules of Civil Procedure.

24

25



                               Seneca Jones
                     Discovery Resource 713-223-3300
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 53 of 78
                           Discovery Resource
                             713-223-3300
                                                                  2

1                       A P P E A R A N C E S
2
     FOR THE PLAINTIFF:
3
4       MR. ROBERT W. SCHMIDT
        CREWS LAW FIRM, P.C.
5       701 Brazos
        Suite 900
6       Austin, Texas 78701
        Ph. (512) 346-7077
7       Fax (512) 342-0007
        E-mail: crews@crewsfirm.com
8
9
     FOR THE DEFENDANTS:
10
11      MR. RANDALL C. OWENS
        WRIGHT CLOSE & BARGER, L.L.P.
12      One Riverway
        Suite 2200
13      Houston, Texas 77056
        Ph. (713) 572-4321
14      Fax (713) 572-4320
        E-mail: owens@wrightclosebarger.com
15
16
     ALSO PRESENT:
17
        Mr. Peter Jennings - Videographer
18
19
     REPORTED BY:
20
        WENDI BROBERG, CSR 7091
21      Contracted by:
        Discovery Resource
22      1511 West 34th Street
        Houston, Texas 77018
23      Ph. (713) 223-3300
        Fax (713) 228-3311
24
25



                               Seneca Jones
                     Discovery Resource 713-223-3300
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 54 of 78
                           Discovery Resource
                             713-223-3300
                                                                  3

1                                    INDEX
2    Appearances ....................................2
3    Index ..........................................3
4    SENECA JONES
5         Examination by Mr. Owens ..................4
6         Examination by Mr. Schmidt ..............135
7         Further Examination by Mr. Owens ........136
8    Signature of Witness .........................138
9    Reporter's Certification .....................139
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                               Seneca Jones
                     Discovery Resource 713-223-3300
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 55 of 78
                               Discovery Resource
                                 713-223-3300
                                                                          4

1                      THE VIDEOGRAPHER:            Today is Friday,
2    May 31st, 2019.      The time is 10:01 a.m.           We're on the
3    record, beginning Media No. 1.
4                      (Witness sworn)
5                      THE WITNESS:       Yes, ma'am.
6                             SENECA JONES,
7    having been first duly sworn, testified as follows:
8                              EXAMINATION
9    BY MR. OWENS:
10       Q     Would you please senate your full name.
11       A     Seneca Jones.
12       Q     Mr. Jones, we had a little bit of a
13   conversation before the deposition started, and I asked
14   you if it was all right if I refer to you as -- as
15   Seneca.   So is that okay if I call you Seneca today?
16       A     Yes, sir.
17       Q     All right.      I don't want to be disrespectful.
18                     So -- and you and I have met once before.
19   Do you recall that?
20       A     Yeah.
21       Q     Barely?
22       A     Barely.
23       Q     Barely.     All right.         But even though we've met
24   before, you understand that I represent the defendants
25   in a lawsuit that you have brought and that just



                                   Seneca Jones
                         Discovery Resource 713-223-3300
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 56 of 78
                             Discovery Resource
                               713-223-3300
                                                                          42

1    and Mark sat at our own table.
2       Q     Okay.    Well, do you -- do you -- do you
3    remember there was an accident after -- after that event
4    at Tailgators, somebody being involved in an accident?
5       A     Yes, yes, I do.
6       Q     And who -- who was involved in the accident?
7       A     Brent.
8       Q     And -- and did you help Brent?
9       A     I sure -- I did.
10      Q     Okay.    And what kind of help did you give to
11   Brent?
12      A     Excuse me.     At the -- at the event when we
13   was -- we was there they was drinking a lot and I can
14   see that he was -- you know, he was getting real drunk
15   and at one point he walked to our table where me and
16   Mark was sitting and I knew he was drunk.              He had took
17   off his shirt.    Then he started, you know, calling me
18   the "N" word like, you know, what's up, you know, nigger
19   and stuff like that.     So I -- I knew he was -- you know,
20   he wasn't in his -- in his right mind frame, and I just
21   asked him just to -- even though he was so -- be so rude
22   to me I was still concerned about his -- his well-being.
23   So I asked him was he all right, do I need to bring him
24   home or do I need to follow you or, you know, stuff like
25   that, and he was like, no, he have it.              But when he got



                                 Seneca Jones
                       Discovery Resource 713-223-3300
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 57 of 78
                                 Discovery Resource
                                   713-223-3300
                                                                        52

1           Q     You don't remember Jeremy Ferguson?
2           A     I don't.
3           Q     How about Ian Brand -- Ian Brown, did you know
4    Ian Brown?
5           A     Yeah, I know Ian.         He was one -- he was another
6    one.       So all -- yeah, I -- I -- I know the ones that did
7    all the horrible things to me.               That's the ones I know.
8           Q     All right.     And so -- so Ian, tell me about Ian
9    then.
10          A     What -- he was -- he was horrible.
11                     MR. SCHMIDT:         Objection, form, by the way.
12                     Go ahead.
13          A     He was -- he was just another guy that would
14   just do all the racial jokes and do -- just say -- just
15   say bad things, horrible things.
16          Q     (By Mr. Owens)       And when you say "say" -- "say
17   bad things," he would --
18          A     Use --
19          Q     -- use the "N" word?
20          A     A lot.
21          Q     And -- and did he do that in a derogatory way
22   or joking around or some combination?
23          A     There's no such thing as joking around when
24   it -- when it come down to that.
25          Q     I -- and -- and I agree with you.           Okay?



                                     Seneca Jones
                           Discovery Resource 713-223-3300
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 58 of 78
                                 Discovery Resource
                                   713-223-3300
                                                                            53

1                       But did -- as far as his demeanor, was he
2    doing it being ugly or with a -- with a smile on his
3    face, or do you recall anything about that?
4                       MR. SCHMIDT:        Objection.       Form.
5           A      No, not -- he just -- they just would use it,
6    you know.        No -- no matter they was joking, laughing or
7    whatever, it -- it always came -- it always was brought
8    up in the shop.
9           Q      (By Mr. Owens)      Did -- did Ian use it in a way
10   where it seemed like he was trying to be familiar with
11   you?
12                      MR. SCHMIDT:        Objection.       Form.
13          A      There's no such thing as being -- you know, I
14   mean, let me say something.             That -- that -- that word
15   there is -- I don't even allow it in my house.                  My kids
16   say that, I -- you know, I -- I -- I come across they --
17   they mouth.        And I'm just being -- I know y'all are
18   recording and all that.           That's what I do because I hate
19   it.        I don't allow it in my house.           So I know I don't
20   allow no one else to walk up to me and use that word in
21   joking, you know, whatever they call each other doing.
22   I just don't allow it, and I don't think that's a joke.
23   I -- I just really don't think it's -- it's -- it's a
24   joke to me.
25          Q      (By Mr. Owens)      And I -- I'm going to tell you



                                     Seneca Jones
                           Discovery Resource 713-223-3300
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 59 of 78
                            Discovery Resource
                              713-223-3300
                                                                     58

1    was -- talking about Mr. Martinez, was he ever
2    disciplined for anything?
3       A    No, not that I can recall.
4       Q    We've been talking some about the use of the
5    "N" word, those remarks that were made.           I think you
6    mentioned that -- that Brent was one person who would --
7    who would do that; is that right?
8       A    Yes.
9       Q    Brent and Ian --
10      A    Yes.
11      Q    -- correct?
12      A    Yes.
13      Q    Did you say Aaron or not?
14      A    Yes, everyone.      I mean, they all did.        It
15   was -- they all used it.
16      Q    Well, not -- not all.          I mean, in fairness, you
17   know not all of them did.      Just tell me who you can
18   remember.
19      A    I'm -- I'm -- I'm telling you.
20      Q    Okay.
21      A    They used it.      It was -- it was -- it was --
22   they used that word every day all day in that shop when
23   we was there.
24      Q    Okay.   I thought you told me earlier that Chuck
25   Reddy didn't use it?



                               Seneca Jones
                     Discovery Resource 713-223-3300
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 60 of 78
                              Discovery Resource
                                713-223-3300
                                                                      59

1        A    Chuck wasn't there all the time.
2        Q    Okay.
3        A    Chuck was over -- he was overseas a lot.
4        Q    Okay.   So just tell me who you remember.
5        A    Okay.   The guys that you said.
6        Q    Brent, Ian.       Anybody else?
7        A    That's -- that's all I can remember.
8        Q    Okay.   And -- and was anything said besides
9    using the "N" word in -- in your presence or directing
10   it to you?
11       A    Racial jokes.
12       Q    And there have been a couple that -- that have
13   been talked about here and I'm not going to -- I'm not
14   going to repeat them, but do you remember who -- who
15   told racial jokes?
16       A    Brent, Aaron, you know.
17       Q    Okay.
18       A    Ian.
19       Q    Who?
20       A    Ian.
21       Q    Ian?
22       A    Ian, right.
23       Q    Got it.
24       A    That's -- that's basically it.              That basically
25   was -- was the guys.



                                  Seneca Jones
                        Discovery Resource 713-223-3300
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 61 of 78
                             Discovery Resource
                               713-223-3300
                                                                         60

1       Q     And then -- and did -- was that a situation
2    where they were telling them to you or they were telling
3    them in front of you or you overheard them?             Do you
4    remember those circumstances?
5       A     Basically all the ways you said.             You know,
6    sometime they will say it in front of me, say it among
7    they self or sometime they'll -- they tell me.
8       Q     And about how many -- how many times do you
9    recall hearing somebody use the "N" word or -- or
10   telling a joke?    If you -- if you put it all together,
11   how many -- how many times would you say that happened?
12                  MR. SCHMIDT:        Objection.       Form.
13      A     I -- I -- I can't tell you that.             It happened
14   often.
15      Q     (By Mr. Owens)       Do you ever recall telling
16   anybody that happened like 20 to 30 times?             Do you
17   remember using those numbers at all?
18      A     No.
19      Q     Does that sound about right?
20      A     I'm --
21                  MR. SCHMIDT:        Objection.       Form.
22      A     -- not too sure.        It was --
23      Q     (By Mr. Owens)       You're not sure?
24      A     It was used a lot, though.
25      Q     Okay.    So it might have been 20 to 30 times?



                                 Seneca Jones
                       Discovery Resource 713-223-3300
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 62 of 78
                            Discovery Resource
                              713-223-3300
                                                                        61

1                   MR. SCHMIDT:        Objection.        Form.
2       A    What, a day are you saying?                What's you saying?
3       Q    (By Mr. Owens)       No, I'm talking about total.
4       A    Oh, I -- I can't recall.
5       Q    Okay.    But you think it might have been 20 to
6    30 times?
7                   MR. SCHMIDT:        Objection.        Form.
8       A    Can't recall.
9       Q    (By Mr. Owens)       Well, if -- if the guys that
10   were using the "N" word and telling jokes and you've
11   mentioned Brent and Aaron and Ian, if -- if they had
12   been fired as a result of that, would -- would that have
13   been a satisfactory result for you?
14                  MR. SCHMIDT:        Objection.        Form.
15      A    No.
16      Q    (By Mr. Owens)       No?     You think it would have
17   been -- taken more than firing them to -- to satisfy you
18   for their conduct?
19      A    Yes.
20      Q    Okay.    Like what -- what else?
21                  MR. SCHMIDT:        Objection.        Form.
22      A    I mean, I feel that they -- it needs -- you
23   know, they need to be taught a lesson.              I mean, they
24   need to -- that's just how I feel.
25      Q    (By Mr. Owens)       Okay.



                                Seneca Jones
                      Discovery Resource 713-223-3300
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 63 of 78
                                Discovery Resource
                                  713-223-3300
                                                                      62

1        A      You know, maybe, you know --
2        Q      Something --
3        A      -- something else.
4        Q      Something more than being fired?
5        A      Right.
6        Q      Okay.    Did -- did you ever ask anybody like
7    David Villarreal or Alex Neer to -- to get involved and
8    to stop all this going on?
9        A      No.
10       Q      We'll switch gears a little bit.              Okay?
11       A      Okay.
12       Q      All right.      I want to talk about -- you've --
13   you've talked about some other companies that are
14   defendants in this lawsuit and -- and that -- that you
15   may have done some work for some other -- other
16   companies and -- and -- that are defendants in the
17   lawsuit.   So let me -- let me just go through these and
18   just get your best evidence, your best testimony
19   about -- about them.
20                      Do you -- your employer was Hy -- was
21   Hydraulic Solutions, Tubal-Cain Hydraulic Solutions,
22   Inc.; is that right?
23                      MR. SCHMIDT:       Objection.       Form.
24       A      Pretty sure.
25       Q      (By Mr. Owens)         Yes?     Is that a yes?



                                    Seneca Jones
                          Discovery Resource 713-223-3300
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 64 of 78
                              Discovery Resource
                                713-223-3300
                                                                       63

1        A    Yes.
2        Q    Okay.    And that's -- that's where you got your
3    paycheck or that's who you got your paycheck from?
4        A    Yes.
5        Q    Did you actually get a paycheck, or was it
6    direct deposit?
7        A    Direct deposit.
8        Q    All right.      At the end of the year in 2012
9    or -- or 2013, did you get like an income tax record
10   that showed that it was Tubal-Cain Hydraulic Solutions?
11   Do you recall?
12       A    I can't -- I can't recall.
13       Q    Okay.    How about Tubal-Cain Industries, do you
14   recall if you ever had any involvement with Tubal-Cain
15   Industries?
16                    MR. SCHMIDT:       Objection.       Form.
17       A    I can't recall.
18       Q    (By Mr. Owens)         Okay.      How about Tubal-Cain
19   Holdings, does that --
20                    MR. SCHMIDT:       Object --
21       Q    (By Mr. Owens)         -- name ring a bell?
22                    MR. SCHMIDT:       Objection.       Form.
23       A    No, sir.
24       Q    (By Mr. Owens)         Okay.      How about Tubal-Cain
25   Marine Services?



                                  Seneca Jones
                        Discovery Resource 713-223-3300
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 65 of 78
                               Discovery Resource
                                 713-223-3300
                                                                           69

1       Q      That's when you got written up?
2       A      Yes, correct.
3       Q      Okay.     And that's the only -- only time you got
4    written up for being -- being late or absent?
5       A      Yes, that I remember.
6       Q      All right.      And then whenever -- did -- did you
7    get paid based -- based on the hours you worked?
8       A      Meaning?
9       Q      What was your rate of pay?
10      A      20, 21.
11      Q      Okay.
12      A      22, something like that.
13      Q      Let's just say it's $21 an hour.
14      A      Okay.
15      Q      Did you clock in and out?
16      A      Yes.
17      Q      And then -- and then you got paid based on
18   the -- the time you were clocked in?                  Is that the way it
19   worked?
20      A      Correct.
21      Q      All right.      Did you ever complain to anybody
22   that you were being short changed because they
23   weren't -- they weren't accounting for your hours right?
24      A      No.
25      Q      Did -- did -- did the folks there at Hydraulic



                                   Seneca Jones
                         Discovery Resource 713-223-3300
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 66 of 78
                             Discovery Resource
                               713-223-3300
                                                                     70

1    Solutions, were they -- did they seem to be tolerant of
2    the number of your -- your absences besides when you got
3    written up?    I mean, as long as you called in and you
4    had a reason for not being there, did they seem to
5    accept that and try to accommodate that?
6       A    Yes.
7       Q    Do you -- do you have a passport?
8       A    No.
9       Q    Have you ever applied for a passport?
10      A    Yes.
11      Q    When did you apply for a passport?
12      A    Downtown Houston.
13      Q    At what -- when?
14      A    I can't recall.        I don't remember.    It's been
15   awhile, been years.
16      Q    All right.      Did you ever apply for a passport
17   when you were at Hydraulic Solutions?
18      A    Yes.
19      Q    Okay.    Is that the time you're talking about
20   when you went downtown?
21      A    Yes.
22      Q    And -- and you went through the -- the whole
23   application process?
24      A    Yes.
25      Q    And you didn't get a passport?



                                 Seneca Jones
                       Discovery Resource 713-223-3300
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 67 of 78
                             Discovery Resource
                               713-223-3300
                                                                      78

1    box truck and you -- you saw the drawing?
2       A    Morning.     It was morning.
3       Q    Okay.    And I think you said "we were doing
4    inventory."    Who -- who was we?            Who was doing the
5    inventory with you?
6       A    Mark Martinez.
7       Q    So you and Mr. Martinez were doing inventory on
8    a particular box truck for a few days and one morning
9    you get to work and there's a hangman, you see a hangman
10   drawing in the box truck; is that right?
11      A    Yes.
12      Q    And then -- and then just describe that to me,
13   the -- the circumstances?
14      A    Basically, it was we got in that morning and we
15   started working and we noticed that they had a drawing
16   on the board and, you know, it was a hang -- it was a
17   hangman with my name at the bottom.
18      Q    Okay.    And when you say "a drawing at the
19   board," you're talking about there's a white board
20   inside the -- the trucks?
21      A    Yes.
22      Q    And there's a white board inside that truck?
23      A    Yes.
24      Q    And do you remember anything about this
25   particular drawing whether it had -- what color ink it



                                 Seneca Jones
                       Discovery Resource 713-223-3300
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 68 of 78
                             Discovery Resource
                               713-223-3300
                                                                       81

1       Q    You don't?
2       A    Huh-uh.     No, I don't have that phone anymore.
3       Q    Okay.     And did you -- did you give that photo
4    to -- to somebody else who might have it?
5       A    No.
6       Q    You just -- it just got deleted off your phone
7    at some point?
8       A    Well, I got rid of the phone.
9       Q    When did you get rid of the phone?
10      A    Years, man.      Years ago.
11      Q    So you didn't make a copy of that photo
12   anywhere?
13      A    When I -- I brought it to -- when I went to the
14   EEOC, they did -- they seen it.              They made a copy of it.
15      Q    So they made -- they made a copy of that photo
16   that we're talking about here when you and Mr. Martinez
17   first saw a hangman drawing?
18      A    Yes.
19      Q    Okay.     So do you remember what supervisor you
20   showed the photo to?
21      A    Brent.
22      Q    And then was anybody with you when you showed
23   it to Brent?
24      A    Mark.
25      Q    And then what was Brent's reaction?



                                 Seneca Jones
                       Discovery Resource 713-223-3300
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 69 of 78
                                Discovery Resource
                                  713-223-3300
                                                                      82

1       A       Laughed.
2       Q       And then did he -- did he say anything besides
3    laughing?
4       A       A joke.    It's a joke.          Just he said -- he
5    tell -- his words was it's -- it's just -- it's a joke.
6       Q       All right.      Do you remember any -- do you
7    remember anymore that -- that conversation, anything you
8    said or --
9       A       No.
10      Q       -- did?
11                     And then given Mr. Hulsey's response, did
12   you do anything else to call it to somebody else's
13   attention?
14      A       Yes.
15      Q       And who was that?
16      A       Tim.
17      Q       Tim.    Is it Tim Dimmick?
18      A       Dimmick, yes.
19      Q       And why would you think to show it to Tim
20   Dimmick?
21      A       Because Brent and he wasn't taking care of it.
22   I mean, it was a -- it was a joke to him, a laughing
23   matter, so I wanted to bring it to another supervisor's
24   attention.
25      Q       All right.      And was that -- was that your idea,



                                    Seneca Jones
                          Discovery Resource 713-223-3300
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 70 of 78
                             Discovery Resource
                               713-223-3300
                                                                         83

1    or was it somebody else's idea to go to Tim?
2       A    It was my idea.
3       Q    Okay.     So you go to -- you go to Mr. Dimmick,
4    and what was his response?
5       A    That he was going to look into it and
6    investigate it.
7       Q    Okay.     Did he -- anything else?            Did he tell
8    you take a day off while he's -- he investigate it or --
9    or anything like that?
10      A    Yes.
11      Q    He did?     Okay.
12                  So make sure I got this right.             You
13   weren't satisfied with Mr. Hulsey's response so you had
14   the idea to take it to -- to Mr. Dimmick?
15      A    Correct.
16      Q    And Mr. Dimmick looked at it.               He said he'd
17   look into it and -- but meanwhile you could take some
18   time off under the -- was it because of the
19   circumstances, because of the situation he felt like you
20   might want to take --
21      A    Yes.
22      Q    -- some time off?
23                  And -- and then what, that he would follow
24   up and let you know what happened?
25      A    Yes, we're -- we're to -- we're to have a



                                 Seneca Jones
                       Discovery Resource 713-223-3300
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 71 of 78
                             Discovery Resource
                               713-223-3300
                                                                          84

1    meeting the next day.
2       Q     Okay.    Was it the next day or could it have
3    been two days later?
4       A     Two days later, something like that.
5       Q     Okay.    All right.       After he had a chance to
6    look into it?
7       A     Yes.
8       Q     Did he tell you that -- that he was going to
9    look into it and do something about it or just that he
10   was going to look into it?
11      A     He was going to look into it.
12      Q     Okay.    All right.       So -- so when's the --
13   when's the -- the -- the next time you spoke to anybody
14   about the -- about the hangman drawing?
15                   MR. SCHMIDT:       Objection.       Form.   But go
16   ahead.
17      Q     (By Mr. Owens)       That may be a bad question.
18   Let me ask you this:     Did you have any con -- did
19   anybody there in the shop that day -- and I'm just going
20   to say the 25th, okay, for a frame of reference.              So if
21   I talk about another day, we can keep them distinct.
22   Okay?
23                   So did you talk to anybody else that day
24   on the 25th about that hangman drawing?
25                   MR. SCHMIDT:       Objection.       Form.



                                 Seneca Jones
                       Discovery Resource 713-223-3300
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 72 of 78
                                Discovery Resource
                                  713-223-3300
                                                                     86

1           Q   And Ms. Fontenot, she's in Louisiana?
2           A   She's in Alabama.
3           Q   In Alabama?
4           A   Yes.
5           Q   Where in Alabama?
6           A   Huntsville.
7           Q   And so what did -- what did Ms. Fontenot tell
8    you?
9           A   She was just concerned that -- that, you know,
10   she -- it's just she was just concerned about my
11   well-being.
12          Q   And so at -- at -- at some point did you hear
13   back from Mr. Dimmick or somebody else at Hydraulic
14   Solutions to come back in?
15          A   Yes.     Well, I -- yes.
16          Q   Okay.    All right.        And so you -- you had a
17   meeting with Mr. Dimmick on the 27th?
18                      MR. SCHMIDT:       Objection.       Form.
19          Q   (By Mr. Owens)         Does that sound right?
20          A   I -- I don't -- I can't remember the actual
21   date, but we did have a meeting.
22          Q   Okay.    So a couple of days after you first saw
23   that hangman drawing, you -- you came back to the shop
24   and you met with Mr. Dimmick?
25          A   Right.



                                    Seneca Jones
                          Discovery Resource 713-223-3300
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 73 of 78
                             Discovery Resource
                               713-223-3300
                                                                     110

1       Q    Your mom?
2       A    Yeah.
3       Q    Did you tell anybody at Hydraulic Solutions
4    about the tire?
5       A    No.
6       Q    And I'm talking about that day.             How about
7    after the 29th, did you -- you know, did you call back,
8    you know, like on Monday or -- or Tuesday the next week
9    and -- and tell somebody that -- you know, about the
10   flat tire or to follow up to see if they found out who
11   did the hangman drawing or anything like that?
12                 MR. SCHMIDT:         Form.
13      A    No.
14      Q    (By Mr. Owens)        Okay.      And if -- and if my math
15   is right, this -- let's just say the -- that Friday was
16   June 29th, then the Monday would have been July 2nd, so
17   just to keep that in mind.         So from the July 2nd on
18   that -- that next week -- and I realize that was a
19   holiday week, but you didn't call anybody to follow up
20   and -- and see what was going on with the investigation
21   or what they were doing?
22      A    No, no.      And my reason for that was when I seen
23   my tire and the second hangman, I just didn't want to be
24   around it anymore.    I felt, you know, for my life
25   because they kept -- the hangman situation, I know what



                                 Seneca Jones
                       Discovery Resource 713-223-3300
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 74 of 78
                             Discovery Resource
                               713-223-3300
                                                                     111

1    that mean, you know.     And the cutting -- the slashing of
2    my tire, so I just didn't want to be -- I just wanted to
3    just remove all that away from me.
4       Q    Okay.   And when you say they -- you knew what
5    they mean with the hangman drawing, what -- what do
6    you -- what are you thinking?
7       A    That's, like, lynching somebody.              Like, that's
8    like a -- someone, you know, like they -- they want to
9    hurt me or something.
10      Q    All right.
11      A    That's -- that's what I was feeling.
12      Q    All right.      So, but you didn't think they were
13   actually going to lynch you; you just -- I'm sorry.
14   I'll let you finish.
15      A    I -- I don't know, you know, because -- you
16   know, I don't know what they was thinking or what --
17   what they were capable of -- of doing.            So I don't -- I
18   just didn't trust it.
19      Q    Okay.   Were you aware of any -- any type of
20   violent conduct by any of the employees at -- at
21   Hydraulic Solutions while -- while you were there?
22      A    Not that I remember.
23      Q    Did you -- did you follow up -- and I'm just
24   going to pull a name out.       Okay?        Did you ever follow up
25   with somebody that you felt support from at Hydraulic



                               Seneca Jones
                     Discovery Resource 713-223-3300
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 75 of 78
                             Discovery Resource
                               713-223-3300
                                                                       131

1       A      He con -- he was considered one of the bosses
2    too, and I didn't think he -- he -- I didn't feel that
3    was -- that was good when he agreed to what Brent said
4    in front of me.
5       Q      And do you remember what was said?
6       A      It was something about -- I can't remember
7    the -- the exact joke.      It was about why
8    African-Americans, nig -- well, niggers have a big nose
9    or some -- some stuff like that.             And he said it and
10   Matt agreed to it and then that -- that was it.
11      Q      Was it -- were they -- well, was Brent saying
12   that to you or in front of you?
13      A      Yes, he -- he was saying it to me and Matt was
14   walking by and he asked -- and he asked Matt -- well,
15   Matt, him and Matt was -- was talking and I was -- I was
16   walking by and he brought it -- he brought it to my
17   attention.    And he said it, and then Matt agreed to it.
18   You can tell he -- you really can tell he didn't want to
19   answer, but he answered anyway and just walked -- and he
20   walked off.    But he still had -- he -- he still had a
21   part of it.
22      Q      Is it possible that he didn't hear what --
23   what --
24      A      Oh, he heard.
25      Q      -- Brent was saying?



                                 Seneca Jones
                       Discovery Resource 713-223-3300
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 76 of 78
                              Discovery Resource
                                713-223-3300
                                                                    133

1    you left Tubal-Cain Hydraulic Solutions, do you remember
2    any places where you went to -- to look for work?
3       A    Different places.           I don't know right off the
4    top of my head, I mean, the companies or anything like
5    that, but I did.
6       Q    What kind of jobs were you looking for?
7       A    Oil field work.
8       Q    And you don't remember the names of any of the
9    companies where you checked?
10      A    No, it's been like six years, man.           I don't
11   remember that.
12      Q    Okay.      Did you fill out applications?
13      A    Yes.
14      Q    Did -- did you -- did you ask for any
15   references or anything from anybody at Tubal-Cain
16   Hydraulic Solutions?
17      A    No.
18      Q    At some point did -- did Alex Neer give you a
19   letter of recommendation for -- for employment?
20      A    Yes.
21      Q    Okay.      Do you remember who that was to?
22      A    No.
23      Q    All right.       Did -- did you follow up on that
24   and -- and -- and use that letter of recommendation to
25   try to get a job?



                                  Seneca Jones
                        Discovery Resource 713-223-3300
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 77 of 78
                             Discovery Resource
                               713-223-3300
                                                                          135

1                   MR. SCHMIDT:        I'll just ask one question.
2                            EXAMINATION
3    BY MR. SCHMIDT:
4       Q    You were talking earlier about -- remember when
5    Mr. Jones was asking questions -- about a joke between
6    or comments, a joke with -- that you were -- heard or
7    was involved with with Matt Hoffmann and Brent Hulsey.
8    Do you remember when he was asking you questions about
9    that?
10      A    Yes.
11      Q    Do you remember the exact words that were said
12   in that situation, or what do you remember about that?
13      A    I remember they -- he used African-American.
14   I'm not too sure about the -- the nigger word.
15                  MR. SCHMIDT:        Okay.       Okay.    Thank you.
16                  MR. OWENS:      I'm sorry?           What was that?
17   What was that again?     I just didn't hear.
18                  MR. SCHMIDT:        He said that he thinks they
19   used the word African-American.              He's not sure if they
20   used the -- the "N" word.
21                  MR. OWENS:      Okay.
22                  MR. SCHMIDT:        I don't have any further
23   questions.
24                                  *
25                                  *



                                 Seneca Jones
                       Discovery Resource 713-223-3300
Case 4:16-cv-01282 Document 72-1 Filed on 10/22/19 in TXSD Page 78 of 78
                              Discovery Resource
                                713-223-3300
                                                                139

1    STATE OF TEXAS      )
2    COUNTY OF HARRIS    )
3

4        I, Wendi Broberg, Texas CSR No. 7091, do hereby
5    certify:
6        That the foregoing deposition of SENECA JONES was
7    taken before me at the time and place herein set forth,
8    at which time the witness was put under oath by me;
9        That the testimony of the witness and all
10   objections made at the time of the examination were
11   recorded stenographically by me, were thereafter
12   transcribed under my direction and supervision and that
13   the foregoing is a true record of same.
14       I further certify that I am neither counsel for nor
15   related to any party to said action, nor in any way
16   interested in the outcome thereof.
17       In witness whereof, I have subscribed my name this
18   7th day of June, 2019.
19

20

21
                _____________________________
22              WENDI BROBERG, CSR 7091
                Expiration Date: 12/31/19
23              Discovery Resource
                1511 West 34th Street
24              Houston, Texas 77018
                Ph. (713) 223-3300
25              Fax (713) 228-3311



                                  Seneca Jones
                        Discovery Resource 713-223-3300
